internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc tege eb qp'1 plr-t-104111-16 plr-t-104114-16 date date in re pension fund a annuity fund b plan c dear this letter is in response to correspondence dated date submitted on behalf of pension fund a and annuity fund b collectively the funds by their authorized representatives requesting a ruling to permit pension fund a to accept direct rollovers of eligible rollover distributions from annuity fund b and to provide annuities resulting from those direct rollovers the following facts and representations are submitted under penalties of perjury in support of your request pension fund a is a multiemployer defined benefit pension_trust and annuity fund b is a multiemployer defined contribution pension_trust the funds represent that both pension fund a and annuity fund b were established under a series of collective bargaining agreements between the same participating employers and the same local unions the funds represent that in general participants and beneficiaries in pension fund a are also participants and beneficiaries in annuity fund b plr-t-104111-16 plr-t-104114-16 the funds represent that neither pension fund a nor annuity fund b is a governmental_plan a non-electing church_plan or another plan to which sec_411 of the internal_revenue_code does not apply under sec_411 annuity fund b represents that it does not permit after-tax participant contributions pension fund a represents that it is neither in endangered or critical funded status as defined in sec_432 but that it is in the green zone funded status accordingly pension fund a is not under a funding improvement plan or a rehabilitation plan pension fund a represent that the board_of trustees of pension fund a wishes to amend plan c the pension_plan that is funded by pension fund a to permit individuals who establish that they are participants in both pension fund a and annuity fund b to roll over eligible rollover distributions as defined in sec_402 from annuity fund b to pension fund a pension fund a represents that the board_of trustees will amend plan c to accept transfers or rollovers from annuity fund b if certain conditions are met pension fund a proposes that an amendment to plan c would include the following conditions the transfer from annuity fund b to pension fund a must be completed within three days before the participant begins to receive monthly benefits from pension fund a pension fund a shall determine the benefits resulting from the rollover in the form of an annuity that is the actuarial equivalent of the amount rolled over where actuarial equivalence is determined using the applicable_interest_rate and mortality_table under sec_417 in the event of a delay between the transfer or rollover and the annuity_starting_date interest on the rollover_contribution is accumulated in accordance with the requirements of sec_411 _ if the participant lives longer than the life expectancy under the mortality_table used to calculate the annuity and there are no offsetting actuarial gains or the plan earns less than the interest rate used to calculate the annuity pension fund a will be required to provide the additional benefits the rollover amount will augment the monthly benefit form that the participant previously selected for the original benefit to be provided by pension fund a and the participant will not be entitled to a different benefit form based on the rolled-over amount the amounts rolled over from annuity fund b will be nonforfeitable and the rolled-over contributions will be required as a condition_precedent of receiving any additional monthly benefits from pension fund a plr-t-104111-16 plr-t-104114-16 the amounts rolled over from annuity fund b will be treated as mandatory_contributions for purposes of sec_411 and the accrued_benefit derived from such amounts will be determined in accordance with sec_411 pension fund a will exclude the amounts rolled over from annuity fund b from the participant’s annual_benefit for purposes of sec_415 and the funds also represent that pension fund a will not accept rollovers from annuity fund b if pension fund a’s actuary has certified that the plan is in critical status as defined in sec_432 furthermore in the event pension fund a is certified to be in endangered status under sec_432 rollovers from annuity fund b will only be accepted to the extent that pension fund a’s actuary certifies that the benefits payable on account of amounts rolled over will be consistent with the required funding improvement plan and paid for out of contributions not required by the funding improvement plan to meet the applicable benchmark in accordance with the schedule contemplated in the funding improvement plan the funds have requested a ruling that the proposed amendment to plan c under which pension fund a would accept a direct_rollover of an eligible_rollover_distribution from annuity fund b satisfies sec_411 and sec_415 when pension fund a provides an annuity resulting from the direct_rollover that is determined by converting the amount directly rolled over into an annuity that is the actuarial equivalent of the amount rolled over using the applicable_interest_rate and mortality_table under sec_417 sec_401 requires that a qualified_plan satisfy the requirements of sec_411 sec_401 requires that a qualified_plan not provide for benefits or contributions that exceed the limitations of sec_415 sec_401 requires that a participant in a qualified_plan be permitted to elect to have a distribution made in the form of a direct_rollover to another eligible_retirement_plan if the distribution qualifies as an eligible_rollover_distribution sec_401 defines the term eligible_rollover_distribution for purposes of sec_401 as having the meaning set forth in sec_402 sec_402 referring to sec_402 defines the term eligible_rollover_distribution for purposes of a sec_401 qualified_plan as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a specified period of years or more b plr-t-104111-16 plr-t-104114-16 any distribution to the extent such distribution is required under sec_401 or c any distribution which is made upon hardship of the employee sec_401 defines the term eligible_retirement_plan for purposes of sec_401 as having the same meaning given such term by sec_402 except that a qualified_trust shall be considered an eligible_retirement_plan only if it is a defined_contribution_plan the terms of which permit acceptance of rollover distributions sec_402 otherwise defines the term eligible_retirement_plan to include a qualified_trust sec_411 requires that the accrued_benefit derived from an employee's contributions be nonforfeitable sec_411 prescribes rules for the determination of the accrued_benefit derived from employee contributions sec_411 provides that in the case of a qualified defined_benefit_plan the accrued_benefit derived from the contributions made by an employee is equal to the accumulated_contributions expressed as an annual_benefit commencing at normal_retirement_age using an interest rate which would be used under the plan under sec_417 as of the determination_date sec_411 defines accumulated_contributions as the mandatory_contributions made by the employee increased by interest with respect to periods during plan years beginning on or after date the interest is determined using the rate of percent of the federal_mid-term_rate under sec_1274 for the first month of each plan_year for the period ending on the date the determination is being made and using the interest rate under sec_417 for the period between the determination_date and the normal_retirement_age under sec_411 and sec_1_411_c_-1 of the income_tax regulations mandatory_contributions are defined as amounts contributed to the plan by the employee which are required as a condition_of_employment as a condition of participation in the plan or as a condition of obtaining benefits or additional benefits under the plan attributable to employer contributions sec_411 requires that if the accrued_benefit derived from employee contributions is to be determined with respect to a benefit other than an annual_benefit in the form of a single_life_annuity without ancillary_benefits commencing at normal_retirement_age the accrued_benefit derived from contributions made by the employee must be the actuarial equivalent of the amount determined under sec_411 plr-t-104111-16 plr-t-104114-16 sec_415 provides that in the case of a qualified defined_benefit_plan the associated trust will not be a qualified_trust if the plan provides benefits with respect to a participant in excess of the limitations under sec_415 sec_415 prescribes limitations that are based on the annual_benefit determined under sec_415 sec_415 provides for adjustments in accordance with regulations to the benefit determined under the plan if employees contribute or make rollover_contributions to the plan sec_412 contains minimum_funding_rules that generally apply to pension plans sec_431 sets forth the funding rules that apply specifically to multiemployer defined benefit plans sec_432 provides additional funding rules for multiemployer plans that are in endangered status critical status or critical and declining status sec_432 provides that in the case of a multiemployer_plan in effect on date if the plan is in endangered status the plan_sponsor shall adopt and implement a funding improvement plan in accordance with sec_432 sec_432 provides that in the case of a multiemployer_plan in effect on date if the plan is in critical status the plan_sponsor shall adopt and implement a rehabilitation plan in accordance with sec_432 sec_432 describes how to determine if a multiemployer_plan is in endangered status for a plan_year sec_432 describes how to determine if a multiemployer_plan is in critical status for a plan_year sec_1_401_a_31_-1 a-2 explains that although sec_401 limits the types of qualified trusts that are treated as eligible retirement plans to defined contribution plans that accept eligible rollover distributions a plan is permitted at a participant's election to make a direct_rollover to any type of eligible_retirement_plan as defined in sec_402 including a defined_benefit_plan sec_1_401_a_31_-1 a-13 provides that a qualified_plan is not required to accept rollovers or it can provide that it will accept rollovers under limited circumstances sec_1_401_a_31_-1 a-15 provides that for purposes of applying the plan qualification requirements of sec_401 a direct_rollover is a distribution and rollover of the eligible_rollover_distribution rather than a transfer of assets and liabilities sec_1_411_a_-4t provides that adjustments in benefits such as adjustments in excess of reasonable actuarial assumptions can result in an impermissible forfeiture of participants’ rights plr-t-104111-16 plr-t-104114-16 sec_1_411_a_-4 provides that the benefit derived from employee contributions is not treated as forfeitable merely because after commencement of annuity payments the participant dies without receiving payments equal in amount to the nonforfeitable accrued_benefit derived from mandatory_contributions determined at the time of commencement sec_1_415_b_-1 prescribes rules for the determination of the annual_benefit for purposes of sec_415 under sec_1_415_b_-1 the annual_benefit does not include the annual_benefit attributable to rollover_contributions as described in sec_401 sec_1_415_b_-1 provides rules for the determination of the annual_benefit attributable to rollover_contributions under sec_1_415_b_-1 the annual_benefit attributable to rollover_contributions is determined by applying the factors applicable to mandatory employee contributions as described in sec_411 and c and the regulations thereunder revrul_2012_4 2012_8_irb_386 provides that a qualified defined_benefit_plan that accepts a direct_rollover of an employee’s or former employee's benefit from a qualified defined_contribution_plan maintained by the same employer does not violate sec_411 or sec_415 if the defined_benefit_plan provides an annuity resulting from the direct_rollover that is determined by converting the amount directly rolled over into an actuarially equivalent immediate_annuity using the applicable_interest_rate and applicable_mortality_table under sec_417 revrul_2012_4 further provides that if the qualified defined_benefit_plan receiving a direct_rollover were to use a more favorable actuarial basis such as a higher interest rate than the sec_417 applicable_interest_rate or a mortality_table with shorter life expectancies than the applicable sec_417 mortality_table for purposes of calculating the annuity resulting from the rollover amount or otherwise provided for a larger annuity than the annuity derived from employee contributions as determined under sec_411 then the portion of the benefit under the qualified defined_benefit_plan resulting from the amount directly rolled over that exceeds the benefit derived from that rolled over amount under the rules of sec_411 is not treated as the benefit derived from the employee’s own contributions and the excess portion would be included in the annual_benefit for purposes of sec_415 in this case the funds propose permitting participants in annuity fund b to elect to have amounts transferred from annuity fund b directly to pension fund a pension fund a and annuity fund b are each eligible retirement plans within the meaning of sec_401 amounts that are proposed to be transferred constitute eligible rollover distributions as defined in sec_401 therefore each employee’s elective plr-t-104111-16 plr-t-104114-16 transfer of amounts from annuity fund b to pension fund a constitutes a direct_rollover within the meaning of sec_401 under sec_1_401_a_31_-1 a-15 an amount directly rolled over from annuity fund b to pension fund a is treated as if it were distributed to a participant from annuity fund b and then rolled over into pension fund a accordingly this amount is treated as contributed by the participant to pension fund a furthermore the contribution is required as a condition of receiving additional benefits under plan c attributable to employer contributions for example if the employee lives longer than the life expectancy under the mortality_table used to calculate the annuity and there are no offsetting actuarial gains or pension fund a earns less than the interest rate used to calculate the annuity the contributing employers would be required to make contributions to provide the additional benefits thus under sec_1_411_c_-1 the amounts directly rolled over are treated as mandatory_contributions for purposes of sec_411 and the accrued_benefit derived from those amounts determined under the rules of sec_411 must be nonforfeitable the benefit resulting from amounts rolled over to pension fund a is provided as an immediate_annuity and is determined as the actuarial equivalent of the amount rolled over from annuity fund b where actuarial equivalence is determined using the applicable_interest_rate and mortality_table under sec_417 furthermore in the event of a delay between the rollover and the annuity_starting_date interest on the rollover_contribution is accumulated in accordance with the requirements of sec_411 thus pension fund a satisfies the requirements of sec_411 with respect to the rollover accordingly pension fund a’s provisions relating to the benefit resulting from the amount directly rolled over satisfy the requirement of sec_411 that the benefit derived from an employee’s own contributions be nonforfeitable in addition a participant's pension fund a benefit resulting from the amount directly rolled over is excluded from the participant’s annual_benefit for purposes of sec_415 this is consistent with sec_1_415_b_-1 in that the annual_benefit for purposes of sec_415 excludes the benefit attributable to rollover_contributions determined using the rules of sec_411 and c and the pension fund a benefit resulting from the amount directly rolled over is determined using the rules of sec_411 and c because pension fund a proposes to limit its ability to accept rollovers from annuity fund b if pension fund a is in endangered status as defined in sec_432 and to prohibit rollovers from annuity fund b if pension fund a is in critical status as defined in sec_432 the adverse impact on pension fund a resulting from such rollovers and payment of additional benefits is limited plr-t-104111-16 plr-t-104114-16 under the facts presented pension fund a will not violate sec_411 or sec_415 on account of accepting a direct transfer or rollover of a participant’s or a former participant’s benefit from annuity fund b on the condition that pension fund a provides an annuity resulting from the rollover that is determined by converting the amount directly rolled over into an actuarially equivalent immediate_annuity using the applicable_interest_rate and applicable_mortality_table under sec_417 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the letter_ruling it is subject_to verification on examination a copy of this letter_ruling has been submitted to your authorized representative under the provisions of a power_of_attorney and declaration of representative or other proper authorization currently on file with the internal_revenue_service sincerely william b hulteng acting branch chief qualified_plans branch tax exempt and government entities
